DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected because the term “average compositional formula” is not defined in the claims or the specification as instantly filed.  Also, claim 2 is indefinite because the claim recites “a+b+c+d+e+f is 1” which not possible within the claim parameters as each of a, b and c is a positive number.  The claim should be amended to more clearly recite that a, b and c can include 0.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL document; Derradji et al., Mechanical and thermal properties of phthanonitrile resin reinforced with silicon carbide particles (hereinafter referred to as Derradji).    
Regarding claims 1 and 12-14, Derradji discloses a polymerisable composition comprising; 100 parts by weight of a phthanonitrile, 0.22 moles of a curing agent per mole of the phthanonitrile compound, and 22 parts by weight of a filler, such as, SiC (as recited in claim 1 and reads on the properties recited in claims 12-14 as Derradji discloses all the component limitations of claim 1 and therefore inherently reads on claims 12-14) (Experimental/Section 2.2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over NPL document; Dzhevakov et al., Synthesis and polymerization of disiloxane Si-O-Si-linked phthanonitrile monomer (hereinafter referred to as Dzhevakov) in view of Serafini et al., US Patent No. 4,244,857 (hereinafter referred to as Serafini).      
Regarding claims 1-8 and 16-17, Dzhevakov discloses phthanonitrile resin comprising; 100 parts by weight of a phthanonitrile with a silicon core with a curing agent for use in applications, such as, aerospace, marine and microelectronic industry, matrices for high-temperature composite tooling for carbon fiber-reinforced plastics production (as recited in claims 1-2 and 16-17) (see Abstract/Table 1 and first paragraph).  
Dzhevakov discloses all these limitations but does not explicitly disclose a filler as recited in claim 1.  
Serafini discloses the use of fillers (as recited in claim 1) (Col. 3/L. 55-59) and a diamine curative for epoxides having the structure:
		
    PNG
    media_image1.png
    206
    309
    media_image1.png
    Greyscale



Regarding claims 9 and 12-14, it is the position of the examiner that as the combination of Dzhevakov/Serafini disclose all the component limitations of claims 1 and 4 that the composition flowing therefrom inherently reads on claims 9 and 12-14.  

Claim Rejections - 35 USC § 103
Claims 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dzhevakov in view of Serafini as applied to claims 1-9, 12-14 and 16-17 above, and further in view of Fowler et al., US Patent Application Publication No. 2006/0194944 .   
Regarding claims 10-11 and 15, Dzhevakov/Serafini disclose all the limitations discussed above but do not explicitly disclose the fillers recited in claims 10-11 and the pre-polymer of claim 15.  
	Fowler discloses compositions and methods for producing composite materials that are suitably adapted for use in elevated temperature environments generally include the use of oxyarylbisorthodinitrile matrix resins in conjunction with aromatic amines to produce an improved phthalonitrile-based composite wherein the composite includes a curing agent and fibers (fillers) including graphite (as shown by US Pat No. 4,894,286 in column 3, lines 19-30 and is incorporated in paragraph 0031 of Fowler) and glass (as recited in claims 10-11) wherein the reaction components form a prepolymer (as recited in claim 15) (Para. [0020]-[0030] and see Claim 1 of Fowler).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the fibers/fillers of Fowler in the composition of Dzhevakov/Serafini in order to enhance the strengthening properties of the composite (Para. [0031] of Fowler).  

Double Patenting
10.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
11.       Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4-5, 812 of co-pending application No. 
The '332 co-pending application discloses the same limitations as does the instant application and therefore would have been obvious in light of the references discussed above which are incorporated herein by reference.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771